Order filed May 6, 2015.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-15-00412-CV
                                 NO. 14-15-00413-CV
                                   ____________

                            IN RE GREG TODD, Relator




                          ORIGINAL PROCEEDING
               WRIT OF MANDAMUS AND WRIT OF PROHIBITION
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014–28650



                                     ORDER

      On May 6, 2015, relator Greg Todd, filed a petition for writ of mandamus and
petition for writ of prohibition. See Tex. Gov't Code Ann. § 22.221. Relator asks
this Court to order The Honorable Alicia Franklin, Judge of the 311th Judicial
District Court, Harris County, Texas, to vacate temporary orders issued on
December 18, 2014 in trial court cause number 2014–28650, styled Todd v. Hunter.
Relator claims the trial court abused its discretion.
      It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10.

      We therefore ORDER that the May 7, 2015 proceeding at 9:00 a.m. in the
court below be stayed in trial court cause number 2014–28650, styled Todd v.
Hunter. Such proceeding is stayed until final decision by this Court of relator's
petition for writ of mandamus and petition for writ of prohibition, or until further
orders of this Court.



                                        PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                          2